DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 1,5 recite “conformally” coating an outer surface. The term is not supported by the specification. No specific support is noted in applicant’s remarks. The phrase is a product by process recitation. In claims 6,7, the recitation “the plurality of linear heating members” lacks clear antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1,5 recite “conformally” coating an outer surface. The term is not supported by the specification. No specific support is noted in applicant’s remarks. The phrase is a product by process recitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 10-1485858 supplied by applicant, translation by PTO to which reference is made) in view .
Kim teaches for claim 1: 1. A heating wire(para 1,38,42,element 30,claim 15), comprising: a metal nanowire(para 61,claim 13,14); an organic compound layer (para 48,27,28,29,claim 16,19,18,fig 6,7,8,element 60) on the metal nanowire(para 48), the organic compound layer surrounding and conformally coating (product by process recitation) an outer surface of the metal nanowire(par 42-coated,polymer,fig 6,7); and a metal oxide layer (par 42,claim 16-ITO-conventional,metal oxide nanowire)on an outer surface of the organic compound layer(para 51,48-polymer resin,claim 12,16,fig 6,7,8) the metal oxide layer surrounding and conformally coating the outer surface of the organic compound layer (metal oxide nanowire, claim 16,fig 6,7).
The claim at best differs in that Kim does not expressly teach heating but teaches a heating portion 30 (para 38) and electrodes in para 42-43, transparent electrode film layer 60 and transmittance. Kim also does not expressly teach the metal oxide layer surrounding the metal nanowire but teaches conventional ITO and a metal oxide nanowire. 
However Kim teaches a heterogeneous transparent electrode layer formed on the upper portion of the metal nano wire layer including one or more of polymer, CNT, ITO, metal oxide nano wire and conductive fiber.
Liu teaches such heating for nanotube structures/nanowires(col 6 line 34,45 in the abstract,fig 13 ) and use a protective layer to be conventional(col 7 line 55-60).
polydopamine to be a conventional device for forming nanostructures in para 6,10,13,20,26,49,50,62,64-nano,65-nano.
Koh teaches similarly a heating element in which a metal oxide layer surrounds nanotube or nanowire in fig 1, para 64, 68-70,109,128,124,81,46,43.
Park (KR 1020100044944) teaches metal oxide 150 over CNT 140 in fig 1b,3b,5b,6,15, page 3 of translation. 
Lee (US 2017/0353996) teaches a metal oxide 300 over resin or organic pattern 200,fig 1,para 62,67,78,79,108.
Walsh teaches metal over polymer over carbon over conductor in fig 9,10,para 12(CNT),13,18 (metal on carbon),69-71.
The advantage is forming a protective layer, improved electrical conductivity and simplified processing.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kim by heating as taught by Liu and use dopamine in the formation of nanostructures and nanowires and surrounding the nanowire with metal oxide as taught at least in Koh, Park, Lee and Walsh for a variety of applications including templates for arrays as taught by Yan for a protective layer fabrication, improved conductivity and simplified processing.

2. The heating wire of claim 1, wherein the organic compound layer is made of catecholamine or a derivative thereof (Yan polydopamine).



4. The heating wire of claim 1, wherein the metal oxide layer is made of molybdenum (Mo) oxide or tungsten (W) oxide(Yan para 115).

5. A planar heating sheet, comprising: a linear heating member including a single fiber body and a plurality of heating wires wrapped around and attached to the single fiber body, wherein the heating wire includes a metal nanowire, a wire organic compound layer conformally coating and surrounding an outer surface of the metal nanowire, and a metal oxide layer conformally coating  and surrounding an outer surface of the wire organic compound layer(Kim para 2,47-film layer,42-fiber, Liu col 7 line 1-25) (Koh fig 1, para 64-70). See the rejection of claim 1.

6. The planar heating sheet of claim 5, comprising: the plurality of linear heating members wherein the plurality of linear heating members are irregularly arranged (Kim para 2,32,33,fig 8, Liu col 7 line 1-25).

7. The planar heating sheet of claim 5, further comprising: a first electrode connected with one side of the plurality of linear heating members; and a second electrode connected with the other side of the plurality of linear heating members, wherein a power is applied to the first electrode and the second electrode, and thereby the heating wire is configured to generate heat(para 43,Liu abstract).

8. The planar heating sheet of claim 5, wherein the metal nanowire has a length of 10 to 50 um(Liu col 3 line 35-55).

9. The planar heating sheet of claim 5, wherein the wire organic compound layer is made of catecholamine or a derivative thereof(Yan para 6,10,13,20,26,49,50,62,64-nano,65-nano).

10. The planar heating sheet of claim 9, wherein the catecholamine is at least one selected from the group consisting of dopamine, dopamine-quinone, alpha-methyldopamine, norepinephrine, epinephrine, alpha- methyldopa, droxidopa, and 5-hydroxydopamine(Yan para 6,10,13,20,26,49,50,62,64-nano,65-nano).

11. The planar heating sheet of claim 5, wherein the metal oxide layer is made of molybdenum (Mo) oxide or tungsten (W) oxide(Yan para 115).
12. (New) The planar heating sheet of claim 5, wherein the single fiber body includes a fiber body organic compound layer, and the metal oxide layer of the heating wire is in contact with the fiber body organic compound layer(Kim para 42 fiber, electrode and the layer are in contact (fig 6,7), materials include those that are organic,single fiber body is not restricted to a thread, the fiber layer and metal oxide layer are in contact,metal oxide is taught and rejection of claim 1 details modification with referral to it from claim 5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yan et al (US 20140336040 para 114,47,10,153,141,15; Liu et al (US 2019/0312263) para 12; Koh et al (US 20170158935) para 81,97,99,103; Celle et al (US 2018/0269559) para Use of dopamine and surrounding a nanowire with metal oxide are conventional in this the art. Unalan et al (US 2018/0132310;10271385); Elverud (US 10134502) and Alden et al (US 2011/0285019) teach a fiber or thread in contact with the metal oxide layer of the heating wire to be conventional.
Response to Arguments
Applicant’s remarks on page 5 are not understood. The claims including claim 12 had been rejected. The reference as noted in the rejection referred to Kim. There is no new ground of rejection. Further the non -final office action could have been made final. The translations of Kim and Park had been provided to applicant. At the time of filing applicant relied upon a relevancy letter in the search report or abstract rather than any full translation. The office action summary and rejection are consistent and list claim 12.
Use of dopamine and surrounding a nanowire with metal oxide are conventional in this the art. Unalan et al (US 2018/0132310;10271385); Elverud (US 10134502) and Alden et al (US 2011/0285019) teach a fiber or thread in contact with the metal oxide layer of the heating wire to be conventional. 
Claim 12 is not allowable.
See also Seoul National University “1010270740000 for a metallic oxide layer as a protective layer to be conventional:

    PNG
    media_image1.png
    509
    990
    media_image1.png
    Greyscale


Exemplary embodiments do not restrict the scope of the claims and meaning of recitations.
The six references are cumulative and not admission. They show the state of the art contrary to applicant’s remarks.
The recitation “conformally coating” is indefinite and not supported in the specification. Further the claim language is not completely different as remarked on page 9. 
	Liu teaches metal nanowires on single walled carbon nanotubes under other publications Zhang et al Applied physics vol 77. Liu is not relied upon in this regard. The comments are not understood.
Again Yan teaches use for a variety of applications including templates for arrays and polydopamine to be a conventional device for forming nanostructures in para 6,10,13,20,26,49,50,62,64-nano,65-nano.
The remarks covering pages 9-11 are directed to the references individually and not to the teachings relied upon in combination with Kim as applied in the rejection.
The advantage is set forth in the rejection.
The amendment “conformally coating” is a product by process recitation and treated as a product that is a coating. The phrase is also indefinite and unsupported.
The remarks “In sum” and “As such” are not persuasive.
The remarks about claim 5 appear repetitive. The recitation to a single fiber body are not limited to the disclosure or a single fiber or thread, but given their broadest reasonable interpretation. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761